Exhibit 99.1 Novadaq Technologies Inc. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (expressed in U.S. dollars, except common shares outstanding) Notes As at September 30, 2016 As at December 31, 2015 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other assets Inventories 3 Non-current assets Property and equipment, net 4 Intangible assets, net 5 Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Provisions Deferred revenue Income taxes payable - Distribution rights payable Other liabilities 7 - Non-current liabilities Deferred revenue Distribution rights payable Shareholder warrants 6 - Total Liabilities $ $ Shareholders' Equity Share capital 9 $ $ Contributed surplus 7 Deficit ) ) Total Shareholders' Equity $ $ Total Liabilities and Shareholders' Equity $ $ Total number of common shares outstanding 9 See accompanying notes to the interim condensed consolidated financial statements 1 Novadaq Technologies Inc.
